DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 9/20/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-9, 11-19, 21 are currently pending.
Claims 1-9, 11-19, 21 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-9, 11-19, 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,810,569 and claims 1-30 of U.S. Patent No. 9,934,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of ‘569/’502 anticipate the scope of the instant claims.


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-19, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2016/0104133 to Davis in view of United States Patent Application Publication No. 2017/0063825 to Jeong and United States Patent Application Publication No. 2018/0007546 to Anderson.
As per claims 1, 17, 19, Davis teaches:
receiving, by a payment service system (PSS) and from a payment application executing on a device of a sender, a payment request including a recipient identifier corresponding to a recipient, wherein the sender and recipient have respective financial accounts associated with the PSS; ([0043] – [0045], “The users 102a, 102b can request electronic remittances by using the client devices 104a, 104b to interact with the server device(s) 110…. In one or more embodiments, for example, the system 100 can communicate with the remittance network 115 to authorize and process a transaction. For example, the system 100 can send a transaction to the payment gateway system 118, as shown in FIG. 1. Once the payment gateway system 118 receives the transaction, the payment gateway system 118 can send the transaction to the processor (e.g., payment processing system 120) used by a remittance recipient user's acquiring bank. Based on the method of the payment (e.g., sender user's account), the payment processing system 120 can transmit the transaction to an appropriate card network system 124.”)
determining, by the PSS, a similarity score; ([0127], “As described in greater detail below, a relationship coefficient may represent or quantify the strength of a relationship between particular objects (in this case users) associated with the social networking system. Relationship coefficients (also referred to as "affinity coefficients") are described in detail below with reference to FIGS. 17 and 18. In summary, a relationship coefficient can take into account various information from the social graph 250 to quantify the strength of a relationship between the sender a given potential recipient. For example, a relationship coefficient can take into account information including, but not limited to, the number, frequency, and/or length of electronic communications between the sender and a particular potential recipient, social network posts by the sender tagging the particular potential recipient (or vice versa), media uploads (e.g., photographs, videos, etc.) by the sender tagging the particular potential recipient, social network location check-ins by the sender or the particular potential recipient where both parties are either in the same location or in the same geographical area, a real-world relationship between the sender and the particular potential recipient (i.e., mother, son, father, cousin, close friend, acquaintance), the sender and the particular potential recipient being in the same group, the sender and the particular potential recipient being tagged in the same photograph, the sender and the particular potential recipient being checked-in at the same location, the sender and the particular potential recipient attending the same event, the sender and the particular potential recipient liking posts by each other, or other suitable actions. Although this disclosure describes measuring relationship coefficient in a particular manner, this disclosure contemplates measuring affinity coefficient in any suitable manner.”)
responsive to determining that the similarity score does not satisfy a threshold similarity score, transmitting, by the service system, a confirmation request to the device of the sender to confirm an identity of the recipient, receiving, by the service system and from the device of the sender, an approval response to the confirmation request; and based on the approval response, and authorizing, by the PSS, a payment transaction associated with the payment request. ([0140] – [0143], “Requested remittance requests with a risk level in the "verify messaging system account" range may require further confirmation from the sender before processing…. In one or more embodiments, the network application 204 may require the sender to complete a challenge in order to prove the sender's messaging system account has not been compromised. For example, the network application 204 may send a code or challenge question (e.g., a Captcha challenge) based on the sender's social network profile or the senders list of co-users. In one or more embodiments, the network application 204 may send the code or challenge to the sender via email or text message. In a particular embodiment, the network application 204 may proceed with processing the requested remittance transaction in response to the sender successfully responding to the code or challenge. If the sender cannot successfully respond to the code or challenge, the remittance manager can send a remittance denial 308.”)
wherein authorizing the payment transaction is based at least in part on a comparison of contact records of the sender and contact records of the recipient; (Fig 10, [0266] – [0267], “The method 1000 further includes an act 1020 of accessing information from a social network. In particular, the act 1020 can involve accessing information from the social networking system about one or more of the sender 102a, the recipient 102b, or a relationship between the sender 102a and the recipient 102b. In one or more embodiments, the accessed information from the social networking system comprises… a number of social network friends common between the sender 102a and the selected recipient 102b.”)
Davis does not explicitly teach, but Jeong teaches:
determining, by the service system, a similarity score based on a comparison of contact records; (Fig 4, [0068] – [0072], “In operation 430, in response to a service request from the first electronic device or a second electronic device based on the identifier of the user, the server 150 may compare second contact list information received from the first electronic device or the second electronic device to the first contact list information stored in the database in association with the identifier of the user…. In operation 440, the server 150 may determine whether to authenticate the user in response to a service request from the first electronic device or the second electronic device based on a comparison result. The authentication controller 340 may control the server 150 to perform operation 440. For example, the server 150 may authenticate the user if a similarity between first contact list information and second contact information is greater than or equal to a threshold similarity. The term "contact list information" includes a contact list, described above, and the term "similarity between different items of list information" may be calculated as a rate that common acquaintance contacts are included in the contact lists.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jeong to the known invention of Davis would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to authenticate a user and authorize a payment transaction by determining a similarity score based on a comparison of contact records, such as the contact record of the sender and the contact record of the recipient as disclosed in Davis, results an improved invention because doing so allows for an accurate way to determine the similarity between the contact records of the sender and the recipient, thus accurately determining the risk of the payment transaction and improving the overall accuracy of the invention.
Davis as modified does not explicitly teach, but Anderson
receiving encrypted files associated with two different entities and determining a similarity based on the comparison of the encrypted files; ([0019], “For example, when the cloud service 112 receives an indication of approval for sharing content from the first clearing device 102, the cloud service 112 may receive a hash value for the content in an encrypted file from the first clearing device 102 or the originating device 106. The cloud service 112 may store the hash value in the database 110. The cloud service 112 may receive a request for sharing content, the request including unknown encrypted content from the originating device 106 or the first clearing device 102. The cloud service 112 may use a processor to determine that the unknown encrypted content is identical to previous content using the hash value (e.g., comparing a hash value of the unknown encrypted content to the hash value stored in the database 110. In an example, the cloud service 112 may send the unknown encrypted media content to the destination device 108 or the second clearing device 104 without receiving approval from the first clearing device when the unknown encrypted content is identical to previous content that was previously approved by the first clearing device 102. For example, the database 110 may store a plurality of hash values corresponding to approved or rejected content. Then, when the cloud service 112 receives a request to share content from the originating device 106, the cloud service 112 may compare the content (e.g., a hash value for an encrypted file) to the stored hash values in the database 110 to determine if the content was previously approved or rejected.”)
One of ordinary skill in the art would have recognized that applying the known technique of Anderson to the known invention of Davis as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such encryption features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive encrypted files, e.g. encrypted contact records associated with the device of the sender and encrypted contact records associated with the device of the recipient, and determine a similarity score based on the comparison of the encrypted files results an improved invention because doing so allows for an accurate way to determine the similarity between the contact records of the sender and the recipient, thus accurately determining the risk of the payment transaction and improving the overall accuracy of the invention.

As per claims 2, 18, Jeong teaches:
wherein determining the similarity score based on the comparison of contact records associated with the device of the sender and contact records associated with the device of the recipient comprises: calculating a number of matches between the contact records associated with the device of the sender and contact records associated the device of the recipient. ([0074], “In detail, with respect to contacts included in first contact list information and contacts included in second contact list information, the server 150 may compare whether a ratio of common contacts included in the first contact list information and the second contact list information is greater than or equal to a threshold ratio, and may authenticate the user if the ratio of common contacts included in the first contact list information and the second contact list information is greater than or equal to the threshold ratio. The ratio used for the comparison may be preset through an empirical method by comparing contact lists of actual users in advance. For example, a developer or the server 150 may compare contact lists of a plurality of users may calculate ratios that common contacts are included, and may preset a maximum value of the calculated ratios or a statistical value that is acquired based on the calculated ratios as a reference ratio.”)
Anderson further teaches:
encrypted files; ([0019])

As per claim 5, Davis teaches:
determining the similarity score based on a degree of separation between the contact records associated with the device of the sender and contact records associated with the device of the recipient. ([0366], “In particular embodiments, social-networking system 1702 may calculate a coefficient based on the type of relationship between particular objects. Referencing the social graph 1800, social-networking system 1702 may analyze the number and/or type of edges 1806 connecting particular user nodes 1802 and concept nodes 1804 when calculating a coefficient. As an example and not by way of limitation, user nodes 1802 that are connected by a spouse-type edge (representing that the two users are married) may be assigned a higher coefficient than user nodes 1802 that are connected by a friend-type edge. In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend. In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object. As an example and not by way of limitation, if a user is tagged in first photo, but merely likes a second photo, social-networking system 1702 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content. In particular embodiments, social-networking system 1702 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object. In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object. As an example and not by way of limitation, if a first user is connected to or has a high coefficient for one or more second users, and those second users are connected to or have a high coefficient for a particular object, social-networking system 1702 may determine that the first user should also have a relatively high coefficient for the particular object. In particular embodiments, the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 1800. As an example and not by way of limitation, social-graph entities that are closer in the social graph 1800 (i.e., fewer degrees of separation) may have a higher coefficient than entities that are further apart in the social graph 1800.”) 
Anderson further teaches:
encrypted files; ([0019])

As per claim 6, Davis teaches:
where determining the similarity score based on the comparison of contact records associated with the device of the sender and contact records associated with a device of the recipient comprises: determining whether contact records associated with the device of the sender comprise the recipient identifier. ([0366], “In particular embodiments, social-networking system 1702 may calculate a coefficient based on the type of relationship between particular objects. Referencing the social graph 1800, social-networking system 1702 may analyze the number and/or type of edges 1806 connecting particular user nodes 1802 and concept nodes 1804 when calculating a coefficient. As an example and not by way of limitation, user nodes 1802 that are connected by a spouse-type edge (representing that the two users are married) may be assigned a higher coefficient than user nodes 1802 that are connected by a friend-type edge. In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend. In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object. As an example and not by way of limitation, if a user is tagged in first photo, but merely likes a second photo, social-networking system 1702 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content. In particular embodiments, social-networking system 1702 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object. In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object. As an example and not by way of limitation, if a first user is connected to or has a high coefficient for one or more second users, and those second users are connected to or have a high coefficient for a particular object, social-networking system 1702 may determine that the first user should also have a relatively high coefficient for the particular object. In particular embodiments, the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 1800. As an example and not by way of limitation, social-graph entities that are closer in the social graph 1800 (i.e., fewer degrees of separation) may have a higher coefficient than entities that are further apart in the social graph 1800.”) 
Anderson further teaches:
encrypted files; ([0019])

As per claim 7, Davis teaches:
wherein transmitting the confirmation request to the device of the sender to confirm the identity of the recipient is further responsive to the PSS determining, based on the recipient identifier, that the recipient has been marked for review. ([0140], “For example, in one or more embodiments, the transaction risk check 350 can involve determining a risk level for the requested transaction. In a particular embodiment, the determined risk level for the requested transaction may fall within one of five predetermined ranges. For instance, the network application 204 may handle the requested transaction differently depending on the range within with the risk level for the requested transaction falls. In one or more embodiments, a no risk level (e.g., a risk level of 0-1) may fall into the "pass" range, a low risk level (e.g., a risk level of 2-4) may fall into the "verify messaging system account" range, an intermediate risk level (e.g., a risk level of 5-6) may fall into the "pause for review" range, a high risk level (e.g., a risk level of 7-8) may fall into the "pause for proof of identity" range, and an extreme risk level (e.g., a risk level of 9-10) may fall into the "blocked" range. Each range will be discussed in more detail below.”)

As per claim 8, Davis teaches:
wherein the confirmation request comprises identifying information relating to the recipient or the financial account of the recipient. ([0143], “In one or more embodiments, the network application 204 may require the sender to complete a challenge in order to prove the sender's messaging system account has not been compromised. For example, the network application 204 may send a code or challenge question (e.g., a Captcha challenge) based on the sender's social network profile or the sender's list of co-users.”)

As per claim 9, Davis teaches:
wherein the identifying information relating to the recipient is retrieved from a third-party database. ([0143], “In one or more embodiments, the network application 204 may require the sender to complete a challenge in order to prove the sender's messaging system account has not been compromised. For example, the network application 204 may send a code or challenge question (e.g., a Captcha challenge) based on the sender's social network profile or the sender's list of co-users.”)

As per claim 10, Jeong teaches:
prior to receiving the payment request: receiving the contact records associated with the device of the sender from the device of the sender; and receiving the contact records associated with the device of the recipient from the device of the recipient. ([0070], “In operation 430, in response to a service request from the first electronic device or a second electronic device based on the identifier of the user, the server 150 may compare second contact list information received from the first electronic device or the second electronic device to the first contact list information stored in the database in association with the identifier of the user.”)

As per claim 11, Jeong teaches:
wherein each contact record associated with the device of the sender received from the device of the sender comprises a hash value representing each contact record generated by the device of the sender according to a hash function. ([0081], “In another example embodiment, contacts may be stored in the database in a form of a hash value. For example, in operation 420, the server 150 may generate first hash values by converting each of the contacts included in the first contact list information using a hash function and may store and manage the generated first hash values in the database in association with the identifier of the user. Also, in operation 430, the server 150 may generate second hash values by converting each of the contacts included in the second contact list information using the hash function and may compare the generated second hash values to the first hash values. Since the hash function converts a hash value as the same output with respect to the same input, a desired result may be acquired by comparing hash values.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jeong to the known invention of Davis would have yielded predictable  to hash the values of the contact list for comparison purposes results an improved invention because doing so allows for an accurate way to compare contact records in a contact list, thus improving the overall accuracy of the invention. 
Anderson further teaches:
encrypted files; ([0019])

As per claim 12, Jeong teaches:
storing one or more hash values representing the contact records associated with the device of the sender; storing one or more hash values representing the contact records associated with the device of the recipient; and responsive to receiving the recipient identifier corresponding to the recipient, retrieving the hash values representing the contact records associated with the device of the recipient based on the recipient identifier. ([0081], “In another example embodiment, contacts may be stored in the database in a form of a hash value. For example, in operation 420, the server 150 may generate first hash values by converting each of the contacts included in the first contact list information using a hash function and may store and manage the generated first hash values in the database in association with the identifier of the user. Also, in operation 430, the server 150 may generate second hash values by converting each of the contacts included in the second contact list information using the hash function and may compare the generated second hash values to the first hash values. Since the hash function converts a hash value as the same output with respect to the same input, a desired result may be acquired by comparing hash values.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jeong to the known invention of Davis would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hashing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to hash the values of the contact list for comparison purposes results an improved invention because doing so allows for an accurate way to compare contact records in a contact list, thus improving the overall accuracy of the invention.
Anderson further teaches:
encrypted files; ([0019])

As per claim 13, Jeong teaches:
wherein determining the similarity score based on the comparison of contact records associated with the device of the sender and contact records associated with the device of the recipient further comprises: comparing the hash ([0081], “In another example embodiment, contacts may be stored in the database in a form of a hash value. For example, in operation 420, the server 150 may generate first hash values by converting each of the contacts included in the first contact list information using a hash function and may store and manage the generated first hash values in the database in association with the identifier of the user. Also, in operation 430, the server 150 may generate second hash values by converting each of the contacts included in the second contact list information using the hash function and may compare the generated second hash values to the first hash values. Since the hash function converts a hash value as the same output with respect to the same input, a desired result may be acquired by comparing hash values.”)
Anderson further teaches:
encrypted files; ([0019])

As per claim 14, Davis teaches:
wherein the contact records associated with the device of the sender comprise one or more identifiers for a contact associated with a previous payment request associated with the recipient. ([0119], “The risk calculator 240 can also use whether determine if the sender has performed previously successful remittances. In particular, the risk calculator 240 can access a transaction history for the sender in the transaction database 244. Previous successful transactions can indicate that the sender is trustworthy, has valid payment credentials, or otherwise is a low risk. On the other hand, multiple failed transactions or previous fraudulent activity can indicate that the sender is untrustworthy or has a high-risk level.”)
Anderson further teaches:
encrypted files; ([0019])

As per claim 15, Jeong teaches:
wherein the contact records associated with the device of the sender comprise one or more identifiers for a contact of the sender stored on the device of the sender. ([0007], “At least one example embodiment provides a system of a server including one or more processors configured to execute computer-readable instructions to, control the server to receive contact list information from a first electronic device over a network, the first contact list information stored in the first electronic device, control the server to store, in a database, and manage the first contact list information in association with an identifier of a user of the first electronic device, control the server to compare second contact list information to the first contact list information in association with the identifier of the user, the second contact list information from the first electronic device or a second electronic device, the one or more processors configured to control the server to compare in response to a service request from the first electronic device or the second electronic device based on the identifier of the user, and control the server to determine whether to authenticate the user in response to the service request from the first electronic device or the second electronic device based on a result of the comparing.”)
Anderson further teaches:
encrypted files; ([0019])

As per claim 16, Davis teaches:
wherein authorizing the payment transaction associated with the payment request comprises: transmitting a message indicating approval of the payment transaction to a system of record server. ([0149], “To complete the remittance, the network application 204 can send a remittance transaction request 356 to the remittance network 115 to process the funding of the remittance. In particular, the remittance transaction request 356 can provide payment information and instructions to charge 358 the payment amount to the sender's payment credential. Additionally, the instructions can instruct the remittance network 115 to credit deliver the funds 360 to the recipient using the selected delivery method.”)
As per claim 21, Davis teaches:
wherein the at least one matching contact record includes a third-party that matches one of the contact records of the sender and matches one of the contact records of the recipient; ([0267] “In one or more embodiments, the accessed information from the social networking system comprises… a number of social network friends common between the sender 102a and the selected recipient 102b.”)
The first embodiment of Davis does not explicitly teach, but a second embodiment of Davis teaches:
determining a frequency of interactions between two users; ([0267], “In one or more embodiments, the accessed information from the social networking system comprises… one or more of a number, frequency, or length of social network messages between the sender 102a and the selected recipient 102b.”)
One of ordinary skill in the art would have recognized that applying the known technique of the second embodiment of Davis to the known invention of Davis as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such fraud detection features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining the similarity score so it is based on the frequency of interactions between two users, such as the sender/recipient and the matching third-party contact, results an improved invention because doing so allows for an accurate way to compare the similarity between the sender and the recipient, thus accurately determining the risk of the payment transaction and improving the overall accuracy of the invention.
Anderson further teaches:
encrypted files; ([0019])
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2016/0104133 to Davis in view of United States Patent Application Publication No. 2017/0063825 to Jeong and United States Patent Application Publication No. 2018/0007546 to Anderson, and further in view of United States Patent Application Publication No. 2017/0046424 to Pearce.
As per claim 3, Anderson further teaches:
encrypted files; ([0019])
Davis as modified does not explicitly teach, but Pearce teaches:
wherein each contact record of the contact records associated with the device of the sender and contact records associated with the device of the recipient are assigned a weighted value; and determining the similarity score based on the comparison of contact records associated with the device of the sender and contact records associated with the device of the recipient comprises: calculating a summation of weighted values associated with contact records in the contact records associated with the device of the sender and contact records associated the device of the recipient. ([0006] – [0007], “In certain example implementations, calculating the overall similarity parameter for each pair of electronic contact profile data records includes automatically determining similarities between metric values associated with each pair of electronic contact profile data records for multiple metrics. A weighted average may be automatically calculated based on the determined similarities to generate the overall similarity parameter for the pair of electronic contact profile data records. In certain example implementations, the weighted average includes a time gap weighting factor based on how far apart in time two contacts corresponding to the pair of electronic contact profile data records interacted with a group in a same metric value.”)
One of ordinary skill in the art would have recognized that applying the known technique of Pearce to the known invention of Davis as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data weighting features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determine the similarity score based on weighted values results an improved invention because doing so allows for a more accurate way to calculate the similarity score by assigning higher weight to more significant data points, thus improving the overall accuracy of the invention.

As per claim 4, Pearce teaches:
wherein the weighted value assigned to a contact record of the contact records associated with the device of the sender and the contact records associated with the device of the recipient is based on frequency of association of the contact record with the sender or the recipient. ([0006] – [0007], “In certain example implementations, calculating the overall similarity parameter for each pair of electronic contact profile data records includes automatically determining similarities between metric values associated with each pair of electronic contact profile data records for multiple metrics. A weighted average may be automatically calculated based on the determined similarities to generate the overall similarity parameter for the pair of electronic contact profile data records. In certain example implementations, the weighted average includes a time gap weighting factor based on how far apart in time two contacts corresponding to the pair of electronic contact profile data records interacted with a group in a same metric value.”)
Anderson further teaches:
encrypted files; ([0019])




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 8,694,313 to Lloyd discloses an invention for disambiguating contact information. A method includes receiving an audio signal, generating an affinity score based on a frequency with which a user has previously communicated with a contact associated with an item of contact information, and further based on a recency of one or more past interactions between the user and the contact associated with the item of contact information, inferring a probability that the user intends to initiate a communication using the item of contact information based on the affinity score generated for the item of contact information, and generating a communication initiation grammar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAY HUANG/Primary Examiner, Art Unit 3685